Voto particular disidente emitido por la
Juez Asociada Señora Rodríguez Rodríguez.
No suelo destacar lo obvio. De ordinario, señalar lo “harto conocido” es innecesario. Se torna superfino. Pero a veces, ante pronunciamientos que constituyen abstraccio-nes injustas del Derecho, no queda otra alternativa que repasar lo elemental.
Es obvio, como asunto de umbral, que la Leda. Zaida Hernández Torres, quejosa en el procedimiento de autos, no tenía legitimación alguna para presentar una queja contra la Leda. Sonia Ivette Vélez Colón por los hechos alegados. Ya hemos establecido, en más de una ocasión, que una parte promovente en un proceso disciplinario es aquella que ha impulsado la queja disciplinaria y que, a su vez, tiene conocimiento personal y legitimación activa con relación a la queja. López Feliciano, Ex parte, 191 DPR 882, 891-892 (2014); In re MMT, MITA y LST, 191 DPR 668, 675 (2014). La Jueza Asociada Pabón Charneco abundó sobre ello al explicar que “una ‘parte promovente’ es aquella que promueve o impulsa una acción disciplina-ria por haber estado directamente involucrada en los suce-sos que motivaron la presentación de una Queja”. In re MMT, MITA y LST, supra, pág. 677 (Op. conformidad, Pa-bón Charneco, J.). El requisito de legitimación activa en los procedimientos disciplinarios garantiza que el procedi-miento disciplinario lo utilizarán personas que tienen un interés real y justificado en ver disciplinado a un abogado. López Feliciano, Ex parte, supra, pág. 892. Como sabemos todos, la licenciada Hernández Torres no tenía relación al-*600guna con las alegaciones que plasmó en su queja.(1) Su único interés en la controversia, a mi entender, fue su dis-cusión sobre ésta a través de su programa radial de análi-sis político. Difícilmente podríamos llamarle a eso “legiti-mación activa”. (2)
Es obvio, además, que el Canon 9 del Código de Etica Profesional no da para tanto. La función específica de este canon, como lo hemos interpretado reiteradamente, es regular la conducta de los abogados ante los foros judiciales. Los ejemplos sobran. Véanse, por ejemplo: In re Gaetán y Mejías, 180 DPR 846 (2011); In re Busó Aboy, 166 DPR 49 (2005); In re Saavedra Serrano, 165 DPR 817 (2005).(3) La licenciada Vélez Colón, en su labor como Directora de la Oficina de Administración de los Tribunales, no estaba en posición de incurrir en una violación al Canon 9. La plas-ticidad que hoy se le imparte este canon, nuevamente, sin justificación jurídica razonable, me obliga a recordarle a la mayoría el viejo refrán: “Mucho estirar hace quebrar”.
Es obvio, por último, que constituye una burda violación al debido proceso de ley imputarle a una querellada la vio-lación de dos cánones de ética profesional sin que la ale-*601gada violación de éstos figurara en etapa alguna del proce-dimiento disciplinario. Más que burda, esta acción está encontrada con los valores elementales de juego limpio. Hemos resuelto repetidamente que el abogado tiene un in-terés propietario en el ejercicio de su profesión, por lo cual son acreedores de las garantías que ofrece la vertiente pro-cesal del debido proceso de ley. In re Rodríguez Plaza, 182 DPR 328, 341 (2011); In re Ríos Ríos, 175 DPR 57, 74-75 (2008). Pertinentemente, en In re Pérez Riveiro, 180 DPR 1 93, 200 (2010), declaramos que:
[L]a práctica de enmendar tácitamente la querella, a base de la prueba presentada, para sancionar a un abogado por violacio-nes al Código de Etica Profesional que no fueron imputadas en la querella es incompatible con la naturaleza de los procedi-mientos disciplinarios de los abogados y viola el debido proceso de ley.
La Resolución que suscriben cinco jueces discute exten-samente los Cánones 4 y 38, 4 LPRA Ap. IV-B C. 38, sin que éstos figuraran en la queja original de la licenciada Hernández Torres o en el Informe rendido por la Procura-dora General. La Resolución concluye que la querellada incumplió con las obligaciones impuestas por estos cánones. Llegar a esa conclusión a base de conjeturas, sin darle una oportunidad a la licenciada Vélez Colón para defenderse, es una crasa violación del debido proceso de ley y desdice de quienes suscriben tal Resolución.(4)
No debería tener que recordarle a la mayoría que la legi-timación activa y el debido proceso de ley son axiomas ele-mentales de nuestro sistema de Justicia. Considero que no *602procedía ignorarlos, de manera acomodaticia, en el procedi-miento contra la licenciada Vélez Colón. Por lo demás, las conclusiones de hecho y de derecho que hace el informe de la Procuradora General disipan cualquier duda sobre la etici-dad de la conducta de la licenciada Vélez Colón. Consecuen-temente, lo anejo de forma íntegra a mi voto disidente.
A manera de conclusión, invito a mis compañeros a re-flexionar sobre su función. El poder temporero que como jueces detentamos no puede utilizarse para mancillar re-putaciones ni para ajustes de cuentas. No hay cualidad más apremiante e imprescindible que la imparcialidad. La Justicia y la parcialidad no van nunca de la mano. El juez tiene que ser capaz de colocarse por encima de las partes, en plano trascendente, para lograr impartir justicia cumplida. Pero tiene también que depurarse de sus pasio-nes y desterrar todo género de motivaciones subjetivas, pues “[s]i la pasión [le] turba, si cualquier hostilidad [le] emponzoña”,(5) habrá fracasado en su ministerio y su dic-tamen no podrá ser jamás justo e imparcial.
En consideración a todo lo anterior, disiento.
*603ANEJO
[[Image here]]
*604[[Image here]]
*605[[Image here]]
*606[[Image here]]
*607[[Image here]]
*608[[Image here]]
*609[[Image here]]
*610[[Image here]]
*611[[Image here]]
*612[[Image here]]
*613[[Image here]]
*614[[Image here]]
*615[[Image here]]
*616[[Image here]]
*617[[Image here]]
*618[[Image here]]

 Por otro lado, si bien el Canon 7 de Ética Judicial otorga legitimación a los jueces para promover procedimientos cuando los hechos les consten personalmente, 4 LPRA Ap. IV-B, la licenciada Hernández Torres ya no es juez ni acreedora de esa legitimación estatutaria.


 ¿Qué explicación razonable hay para el relajamiento de este requisito? No sabemos. No lo explica la Resolución ni la Jueza Asociada Pabón Charneco en su Opinión de conformidad. La ausencia de explicación, ¿implica arbitrariedad?


 Aún si fuéramos a extender la aplicación del Canon 9 del Código de Ética Profesional a toda la práctica profesional de la abogacía, y, más allá, aún si conside-ráramos que la labor administrativa que ejercía la licenciada Vélez Colón como Directora de la Oficina de Administración de los Tribunales era una práctica profesio-nal de la abogacía, el razonamiento del Tribunal se queda corto. Se queda corto porque ignora por completo los criterios que hemos elaborado, hace ya décadas, para examinar la conducta de los abogados cuando critican a o mancillan la reputación de los tribunales. Para ello, hemos desarrollado tres criterios, a saber: (1) si aunque equivocado, el abogado creía en la validez de las imputaciones, (2) si aunque los hechos no eran ciertos, tenía motivos fundados o causa probable para creer que eran veraces y (3) si la imputación no fue hecha maliciosamente con el propósito delibe-rado de mancillar la reputación del tribunal. In re Crespo Enríquez, 147 DPR 656, 664 (1999); In re Cardona Álvarez, 116 DPR 895, 907 (1986); In re Martínez, Jr., 108 DPR 158, 163 (1978); In re Andreu Ribas, 81 DPR 90, 120 (1959).


 Este caso refleja un proceso más propio de los llamados kangaroo courts que aquellos que deben primar en un ordenamiento donde el imperio de la ley sea un valor estimable. Tal vez contagiados por el recuerdo del 14 de julio de 1789, que hoy conmemoramos, se quiso llevar a la guillotina a la licenciada Vélez Colón. A propos, resulta curioso que los Jueces que están conformes con la censura que hoy autoriza el Tribunal decidieran manifestar su sentir mediante una Resolución y no una Opinión per curiam. ¿Será que son conscientes del nefasto precedente que de otra manera establecerían? Sobre ello, solo observo que sientan otro precedente más perverso al permitir excepciones arbitrarias en casos de especial interés, apartándose de princi-pios fundamentales cuando el afán de castigo ciega la razón.


 F. Soto Nieto, Compromiso de justicia, 1977, pág. 358.